Appeal from an order of the Supreme Court which dismissed a petition for the review of a determination of the Board of Zoning Appeals of the City of Ithaca. One Anderson was denied a building permit by the Building Commissioner to construct additional units to his motel. He appealed to the Board of Zoning Appeals alleging “ unnecessary financial hardship ”, The board denied a variance on the grounds of hardship. Subsequently a new appeal was filed, and although the board still found no undue hardship, it granted the building permit on the ground that the conduct of a motel was a permitted use in an A-Residence District, and held that no variance was required. The Zoning Ordinance provides, in general, that no business, trade or industry may be carried on in a-n A-Residence District, but also provides that “multi-family dwellings and apartments * * * also general hospitals and related buildings; student fraternity houses, boarding, rooming and tourist homes ” are permitted uses in such a district. Subdivision 4 of section 81 of the General City Law, gives the Board of Appeals broad, discretionary powers “so that the spirit of the ordinance shall be observed, public safety and welfare secured and substantial justice done.” And further, the board may “make such order, requirement, decision or determination as in its opinion ought to be made in the premises, and to that end shall have all the powers of the officer from whom the appeal is taken.” So far as it appears there was no objection to the proposed addition- from neighborhood residents. We think it was within the discretionary power of the board to determine that it was within the spirit of the Zoning Ordinance to grant this *564permit. Its determination may not be said to be arbitrary or capricious, and a reasonable exercise of its authority should not be disturbed by court decision. Order unanimously affirmed, with $10 costs.